Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated September 12, 2011 (including amendments thereto) with respect to the securities of Macquarie Global Infrastructure Total Return Fund Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: September 12, 2011 WESTERN INVESTMENT LLC By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT HEDGED PARTNERS L.P. By: Western Investment LLC General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT ACTIVISM PARTNERS LLC By: Western Investment LLC Managing Member By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. By: Western Investment LLC General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member /s/ Arthur D. Lipson ARTHUR D. LIPSON BENCHMARK PLUS PARTNERS, L.L.C. By: Benchmark Plus Management, L.L.C. Managing Member By: /s/ Robert Ferguson Name: Robert Ferguson Title: Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. By: Benchmark Plus Management, L.L.C. Managing Member By: /s/ Robert Ferguson Name: Robert Ferguson Title: Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member BENCHMARK PLUS MANAGEMENT, L.L.C. By: /s/ Robert Ferguson Name: Robert Ferguson Title: Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member /s/ Robert Ferguson ROBERT FERGUSON /s/ Scott Franzblau SCOTT FRANZBLAU
